Supreme Court
OF
Nevapa

CLERK’S ORDER

1 (Gi? eae

IN THE SUPREME COURT OF THE STATE OF NEVADA

CASHTON HUMPHERYS, A MINOR,
BY AND THROUGH HIS NATURAL
PARENTS AND GUARDIAN AD
LITEM, ERIC HUMPHERYS AND
KARA HUMPHERYS; ERIC
HUMPHERYS, INDIVIDUALLY; AND
KARA HUMPHERYS, INDIVIDUALLY,
Petitioners,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE
CHRISTY L. CRAIG, DISTRICT JUDGE
Respondents,
and
HARRISON LEO REED, PA-C;
FREMONT EMERGENCY SERVICES
(MANDAVIA), LTD.; SHOOK-MING
TAYLOR, D.O.; SHOOK-MING
TAYLOR, LLC; DIGNITY HEALTH,
D/B/A ST. ROSE DOMINICAN
HOSPITAL-SAN MARTIN CAMPUS,
Real Parties in Interest.

No. 84845

 

FILED

JUL 18 2022

ELIZABETH A. BROWN
CLERK ve COURT
BY, .
DEPUTY CLERK

3

 

 

 

ORDER DISMISSING PETITION

Pursuant to the stipulation of the parties, and cause appearing,

this petition is dismissed. The parties
attorney fees. NRAP 42(b).
It is so ORDERED.

shall bear their own costs and

CLERK OF THE SUPREME Co

ELIZABETH A. OW
BY: j

   

A2-POS3FD

 
Supreme Court
OF
NEVADA

CLERK'S ORDER

(Oy 197 aie

 

cc:

Hon. Christy L. Craig, District Judge

Brenske Andreevski & Krametbauer

Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
Hall Prangle & Schoonveld, LLC/Las Vegas
Eighth District Court Clerk